DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    LAKE WORTH REAL ESTATE, INC., a Florida corporation, and
           REES BOWEN GILLESPIE, III, individually,
                       Appellants,

                                    v.

 SCOTT ECKLER and LINDA ECKLER, individually, SHERBROOKE
PARTNERS, LLC, a dissolved Florida limited liability company, EWO at
   SHERBROOKE, INC., a dissolved Florida corporation, REGENCY
 CONSTRUCTORS, LLC, a dissolved Florida limited liability company,
 REGENCY HOMES, INC., a dissolved Florida corporation, NRT NEW
YORK, LLC d/b/a THE CORCORAN GROUP, a Foreign limited liability
  company, BANNER SUPPLY CO., a Florida corporation and KNAUF
     PLASTERBOARD TIANJIN CO., LTD., a foreign corporation,
                           Appellees.

                   Nos. 4D16-1855 and 4D16-1858

                          [February 8, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
502011CA012907XXXXMB (AH).

   Ronald E. D'Anna of Goede, Adamczyk, Deboest & Cross PLLC, Boca
Raton, for appellants.

  Steven J. Rothman and Daniel R. Widboom of Jones, Foster, Johnston
& Stubbs, P.A., West Palm Beach, for appellees Scott Eckler and Linda
Eckler.

PER CURIAM.

  Affirmed.

WARNER, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.